Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 03/03/2022. Currently claims 1-20 are pending in the application.

Claim Objections
 
Claim 19 is objected, as it recites “a density of about 1 kg/cm3 to about 10 kg/cm3 ”. The same unit has also been used in the specification in (para. [0047]). The examiner presumes it to be “g/cm3 “ for the purpose of prosecution . Appropriate correction is requested. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 4 are rejected under 35 U.S.C.102 as being anticipated over George et al. (WO 2003/008186 A1), hereafter, referred to as “George”.

Regarding claim 1, George teaches a method of performing atomic layer deposition to form a plurality of nanoparticles, comprising forming a thin film coating over core particles by teaching a suitable and preferred method for depositing an inorganic material through atomic layer controlled growth technique to form nanosized particles (page 9, lines 16-32). George teaches in claim 1 (of the reference), a material in the form of particles (equivalent to nanopowder) comprising a plurality of nanoparticles, wherein at least a portion of the plurality of nanoparticles comprises of a substrate (equivalent to core particle) comprising a first material selected from a group consisting of a metal oxide of Group III B element (page 4, lines 2-10) (rare earth metal-containing oxide), a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof. George teaches that the substrate material particles of interest include metal oxide and the preferred particle composition include among other Group III B metal oxide elements that includes Sc (Scandium) and Y (Yttrium). 

George also teaches that the material in the form of particle (equivalent to nanopowder) has a thin film coating over the particle, the thin film coating comprising a second material selected from a group consisting of a metal oxides such as zirconia, yttria (rare earth metal-containing oxide) (page 6, line28 – page 7, line 8), a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof, by teaching an ultrathin, inorganic material deposited on the surface of the material.

Regarding claim 2, George teaches that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Sc (Scandium) and Y (Yttrium) resulting in claimed oxides Scandium Oxide (Sc2O3), and yttria (Y2O3). George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3).

Regarding claim 4, George teaches that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Y (Yttrium) resulting in claimed oxides yttria (Y2O3).   George also teaches that the second material (in the form of thin film coating over the particle) is selected from a group that includes a metal oxides such as Zirconia (ZrO2) (page 7, line 2).

Additionally, George teaches that the first material (equivalent to core particle) is selected from among others Group IVB metal oxides) (page 4, lines 2-10). Group IV B includes metals such as Zr (Zirconium) resulting in claimed oxides Zirconia (ZrO2).   George also teaches that the second material (in the form of thin film coating over the particle) is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3).

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2008/0264564 A1), hereafter referred to as “Sun”. 

Regarding claim 3, George teaches to use yttrium oxide and zirconium oxide in the nanopowder, but fails to explicitly teach the use of nanoparticles that comprise of about 60 mol % to about 70 mol % of yttrium oxide and about 30 mol % to about 40 mol % of zirconium oxide. However, Sun teaches the use of ceramic material of about 69 mole% yttrium oxide and about 31 mole% zirconium oxide in a process chamber liner or an internal apparatus component within the process chamber (para. [0018]). Sun also teaches that the erosion rate of a pure solid yttrium oxide ceramic in a CF4/CHF3 plasma is about 0.3 μm/hr. The erosion rate at which a surface is removed in μm (of thickness)/hr) of a solid ceramic of about 69 mole% yttrium oxide and about 31 mole% zirconium oxide is about 0.1 μm/hr, a 3 times slower erosion rate than pure solid yttrium oxide. This unexpected decrease in erosion rate extends the lifetime of a process chamber liner or an internal apparatus component within the process chamber, so that the replacement frequency for such apparatus is reduced, reducing apparatus down time; and, the particle and metal contamination level generated during a plasma process is reduced, enabling a device fabrication with ever shrinking geometry with reduced overall cost of the processing apparatus per wafer processed, on the average (para. [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sun, and use a known composition of nanopowder (claimed 60 mol % to about 70 mol % of yttrium oxide and about 30 mol % to about 40 mol % of zirconium oxide) to improve the performance of a processing apparatus by decreasing the plasma erosion rate (KSR Rationale C, MPEP 2143). Since both the references deal with yttria and zirconia as composition ingredients, one would have reasonable expectation of success from the combination.

Claims 5, and 10 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2014/0030486 A1), hereafter referred to as “Sun 2”. 

Regarding claim 5, George teaches the nanopowder particles composed of core particle and a thin coating layer surrounding the surface, but fails to explicitly teach that the nanoparticles have a donut-shape comprising a spherical form with indentations on opposite sides. However, “Sun 2” teaches in Fig. 5 an optimized powder particle shape for the coating, where some of the particles have a spherical shape with deep indentions on opposite side of the sphere. “Sun 2” also teaches that most of the particles have a donut shape (para. [0044]). Evaluations of coatings formed from powder with particles having a donut shape showed improved morphology and porosity as compared to powder particles of other shapes. For example, coatings formed of particles having a donut shape tend to have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which contribute to improved on-wafer particle performance. Therefore, it would have been obvious to any ordinary artisan to incorporate the teaching of “Sun 2” and combine the teaching of “Sun 2” and use nanoparticles having a donut-shape comprising a spherical form with indentations on opposite sides, because that would have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which would contribute to improved on-wafer particle performance (KSR Rationale A, MPEP 2143).   

Regarding claim 10, “Sun 2” teaches the use of YAM (para. [0022]) and YAG (para. [0043]) in the formation of nanoparticles.

Claim 6 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1),

Regarding claim 6, George teaches a method of performing atomic layer deposition to form a plurality of nanoparticles, comprising forming a thin film coating over core particles by teaching a suitable and preferred method for depositing an inorganic material through atomic layer controlled growth technique to form nanosized particles (page 9, lines 16-32). George also teaches that the second material (in the form of thin film coating over the particle) is selected from a group that includes a metal oxides such as Zirconia (ZrO2) (page 7, line 2). George also teaches that the second material (in the form of thin film coating over the particle) is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3). Therefore, it would have been obvious to any ordinary artisan that the method would comprise the step of introducing into an atomic layer deposition chamber (a) a precursor comprising yttrium oxide to form the thin film coating over zirconium oxide nanoparticles or (b) a precursor comprising zirconium oxide to form a thin film coating over yttrium oxide nanoparticles.

Claims 7-9 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2008/0264564 A1), in view of Sun et al. ((US Patent Application Publication Number 2015/0133285 A1), hereafter referred to as “Sun 3”. 

Regarding claim 7-9, George teaches a method of performing atomic layer deposition to form a plurality of nanoparticles, comprising forming a thin film coating over core particles by teaching a suitable and preferred method for depositing an inorganic material through atomic layer controlled growth technique to form nanosized particles (page 9, lines 16-32). George discloses sintering a particle material to form ceramic parts, and the use thereof could be selected as appropriate by teaching that the particles of the invention are useful in a wide variety of applications, depending mainly on the composition of the particulate material. Sinterable particles can be formed into various shapes and sintered using well-known methods to form ceramic parts. Pressureless sintering processes are of particular interest (page 15 lines· 25-28).  Additionally, Sun teaches that the coating is applied to a substrate surface by thermal/flame spraying, plasma spraying, sputtering, or chemical vapor deposition (CVD) (para. [0012]). Sun further teaches sintering process using a method selected from pressureless sintering, hot-press sintering (HP), or hot isostatic press sintering (HIP). These sintering techniques are well known in the art (para. [0016]). Further to that, “Sun 3” teaches to apply to deposited ceramic coatings, such as plasma sprayed ceramic coatings and ceramic coatings applied using ion assisted deposition (IAD) techniques in the formation of ceramic chamber material article.  Therefore, it would have been obvious to combine the teaching, suggestion, or motivation of “Sun” and “Sun 3” with that of George, and to use ion assisted deposition sputtering process, and/or plasma spraying process, and/or sintering process involving temperatures between 2730 to 3275 °F or pressure of about 25 MPa to 1 GPa to produce article of interest to arrive at the claimed invention.

Claim 11-12, 14, 16, and 18-20 is rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1).

Regarding claim 11, George teaches a method of performing atomic layer deposition to form a plurality of nanoparticles, comprising forming a thin film coating over core particles by teaching a suitable and preferred method for depositing an inorganic material through atomic layer controlled growth technique to form nanosized particles (page 9, lines 16-32). George teaches in claim 1 (of the reference), a material in the form of particles (equivalent to nanopowder) comprising a plurality of nanoparticles, wherein at least a portion of the plurality of nanoparticles comprises of a substrate (equivalent to core particle) comprising a first material selected from a group consisting of a metal oxide of Group III B element (page 4, lines 2-10) (rare earth metal-containing oxide), a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof. George teaches that the substrate material particles of interest include metal oxide and the preferred particle composition include among other Group III B metal oxide elements that includes Sc (Scandium) and Y (Yttrium). 

George also teaches that the material in the form of particle (equivalent to nanopowder) has a thin film coating over the particle, the thin film coating comprising a second material selected from a group consisting of a metal oxides such as zirconia, yttria (rare earth metal-containing oxide) (page 6, line28 – page 7, line 8), a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof, by teaching an ultrathin, inorganic material deposited on the surface of the material.

But George fails to explicitly teach the filling of a mold with plurality of nanoparticles, and sintering the plurality of nanoparticles to form the nanoceramic component article. However, George teaches that the particles of the invention are useful in a wide variety of applications, depending mainly on the composition of the particulate material (page 15, line 25-26). George teaches that the sinterable particles can be formed into various shapes and sintered using well-known methods to form ceramic parts (page 15, line 26-28).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the invention, to use the teaching, suggestion, or motivation of George that would have led one of ordinary skill to fill a mold with plurality of nanoparticles to provide a shape of the article and then sintering the article to form the article of desired physical and mechanical property.

Regarding claim 12, George teaches that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Sc (Scandium) and Y (Yttrium) resulting in claimed oxides Scandium Oxide (Sc2O3), and yttria (Y2O3). George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3).

Regarding claim 14, George teaches that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Y (Yttrium) resulting in claimed oxides yttria (Y2O3).   George also teaches that the second material (in the form of thin film coating over the particle) is selected from a group that includes a metal oxides such as Zirconia (ZrO2) (page 7, line 2).

Additionally, George teaches that the first material (equivalent to core particle) is selected from among others Group IVB metal oxides) (page 4, lines 2-10). Group IV B includes metals such as Zr (Zirconium) resulting in claimed oxides Zirconia (ZrO2).   George also teaches that the second material (in the form of thin film coating over the particle) is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3).

Regarding claims 16, and 18, George teaches a method of performing atomic layer deposition to form a plurality of nanoparticles, comprising forming a thin film coating over core particles by teaching a suitable and preferred method for depositing an inorganic material through atomic layer controlled growth technique to form nanosized particles (page 9, lines 16-32). George discloses sintering a particle material to form ceramic parts, and the use thereof could be selected as appropriate by teaching that the particles of the invention are useful in a wide variety of applications, depending mainly on the composition of the particulate material. Sinterable particles can be formed into various shapes and sintered using well-known methods to form ceramic parts. Pressureless sintering processes are of particular interest (page 15 lines· 25-28).  Therefore, it would have been obvious to any ordinary artisan that sintering process involving temperatures between 2730 to 3275 °F or pressure of about 25 MPa to 1 GPa to produce article of interest to arrive at the claimed invention.

Regarding claims 19-20, Sun teaches in Table Four that flexural strength and density  are two of the properties that are evaluated for comparative physical and mechanical property at the same time to reduce the erosion rate of the ceramic material to evaluate the performance of a material in semiconductor processing. Therefore, it would have been obvious to any ordinary artisan that the density and the flexural strength would be optimized during the manufacturing process.  Therefore, maintaining the nanoceramic component density of about 1 g/cm3 to about 10 g/cm3 (as claimed in claim 19) and flexural strength of 170 MPa to about 250 MPa (as claimed in claim 20) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 13 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2008/0264564 A1), hereafter referred to as “Sun”. 

Regarding claim 13, George teaches to use yttrium oxide and zirconium oxide in the nanopowder, but fails to explicitly teach the use of nanoparticles that comprise of about 60 mol % to about 70 mol % of yttrium oxide and about 30 mol % to about 40 mol % of zirconium oxide. However, Sun teaches the use of ceramic material of about 69 mole% yttrium oxide and about 31 mole% zirconium oxide in a process chamber liner or an internal apparatus component within the process chamber (para. [0018]). Sun also teaches that the erosion rate of a pure solid yttrium oxide ceramic in a CF4/CHF3 plasma is about 0.3 μm/hr. The erosion rate at which a surface is removed in μm (of thickness)/hr) of a solid ceramic of about 69 mole% yttrium oxide and about 31 mole% zirconium oxide is about 0.1 μm/hr, a 3 times slower erosion rate than pure solid yttrium oxide. This unexpected decrease in erosion rate extends the lifetime of a process chamber liner or an internal apparatus component within the process chamber, so that the replacement frequency for such apparatus is reduced, reducing apparatus down time; and, the particle and metal contamination level generated during a plasma process is reduced, enabling a device fabrication with ever shrinking geometry with reduced overall cost of the processing apparatus per wafer processed, on the average (para. [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sun, and use a known composition of nanopowder (claimed 60 mol % to about 70 mol % of yttrium oxide and about 30 mol % to about 40 mol % of zirconium oxide) to improve the performance of a processing apparatus by decreasing the plasma erosion rate (KSR Rationale C, MPEP 2143). Since both the references deal with yttria and zirconia as composition ingredients, one would have reasonable expectation of success from the combination.

Claims 15, and 17 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2014/0030486 A1), hereafter referred to as “Sun 2”. 

Regarding claim 15, George teaches the nanopowder particles composed of core particle and a thin coating layer surrounding the surface, but fails to explicitly teach that the nanoparticles have a donut-shape comprising a spherical form with indentations on opposite sides. However, “Sun 2” teaches in Fig. 5 an optimized powder particle shape for the coating, where some of the particles have a spherical shape with deep indentions on opposite side of the sphere. “Sun 2” also teaches that most of the particles have a donut shape (para. [0044]). Evaluations of coatings formed from powder with particles having a donut shape showed improved morphology and porosity as compared to powder particles of other shapes. For example, coatings formed of particles having a donut shape tend to have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which contribute to improved on-wafer particle performance. Therefore, it would have been obvious to any ordinary artisan to incorporate the teaching of “Sun 2” and combine the teaching of “Sun 2” and use nanoparticles having a donut-shape comprising a spherical form with indentations on opposite sides, because that would have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which would contribute to improved on-wafer particle performance (KSR Rationale A, MPEP 2143).   

Regarding claim 17, “Sun 2” teaches the use of YAM (para. [0022]) and YAG (para. [0043]) in the formation of nanoparticles.


Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742